Citation Nr: 1201900	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  03-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for residuals of shell fragment wounds to the bilateral thighs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970. His awards and decorations include the Purple Heart Medal and Combat Infantryman's Badge. 

This matter was last before the Board of Veterans' Appeals (Board) in March 2011 on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. The RO granted service connection for shell fragment wounds of the bilateral thighs and assigned a non-compensable rating. The Veteran appealed the rating to the Board, which remanded for additional development in January 2005, August 2008, and March 2011. 

The issues of entitlement to service connection for a left wrist scar and a depressive disorder (claimed as secondary to posttraumatic stress disorder), as well as entitlement to a disability rating in excess of 10 percent for tinnitus, have been raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

Effective January 2003, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 


FINDINGS OF FACT

1. The Veteran has reported pain and weakness in his thighs and gluteal region.

2. The Veteran's bilateral thigh shell fragment wounds are not manifested by scarring, but he retains foreign bodies in his posterior thigh muscles and complains of fatigue and pain with prolonged activity.


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating for the residuals of shell fragment wounds to the right posterior thigh are approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.56, 4.73 Diagnostic Code 5313 (2011).

2. The criteria for an initial 10 percent rating for the residuals of shell fragment wounds to the left posterior thigh are approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.56, 4.73 Diagnostic Code 5313 (2011).

3. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for bilateral thigh shell fragment wound residuals, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A November 2001 pre-adjudication letter generally explained the evidence necessary to substantiate a claim for service connection. The VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). 

A January 2005 letter advised the Veteran of his and VA's respective duties for gathering evidence and a July 2006 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). The 2005 and 2006 letters were provided to the Veteran after the initial adjudication of his claim and thus represents a timing error pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (SOC) such as the supplement SOCs issued by the RO in April 2008 and August 2011. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, reports of post-service medical treatment, and the reports of VA examinations conducted in December 2001, March 2002, March 2004, and July 2011. As noted above, this case was remanded in January 2005, August 2008, and March 2011. In January 2005, the Board directed the RO/AMC to provide the Veteran with corrective notice, gather outstanding VA treatment records, and assist the Veteran in gathering any pertinent employment records. In August 2008, the Board again directed the RO/AMC to gather outstanding VA treatment notes. The Board repeated that directive in its March 2011 remand and directed the RO/AMC to afford the Veteran additional VA examinations. Corrective notice was sent in 2005 and 2006, additional VA treatment and employment records were obtained, and examinations were conducted. The Board finds that the development directed in the prior remands has been substantially completed. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that substantial compliance, not absolute compliance, is required).

With respect to the VA examination reports of record, VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). All of the examination reports reflect review of the claims file as well as interview with, and examination of, the Veteran. The examinations are adequate. The duty to assist has been met. 38 C.F.R. § 3.655. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim. Although VA treatment records indicate that he has a private primary care physician, he has informed VA on multiple occasions (most recently in August 2010) that he receives only VA care for his service-connected disabilities. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). Further, as the Board presently grants the appeal to the extent that has been argued by the Veteran, he is not shown to be prejudiced in any way. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claim, a claimant appeals the initial rating given at the time service connection was established, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). Thus, in deciding the claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Veteran is claiming entitlement to an initial compensable evaluation for the residuals of shell fragment wounds to his bilateral thighs. For the reasons and bases discussed below, the Board affords him the benefit of the doubt, and grants his claim.

The current disability rating for the Veteran's shell fragment wound residuals of the bilateral posterior thighs is assigned pursuant to Diagnostic Code 7805, 38 C.F.R. § 4.118. Diagnostic Code 7805 pertains to scar disabilities. The provisions for evaluating scars have been revised twice during the pendency of this appeal - effective August 30, 2002 and October 23, 2008. However, as observed by the Veteran's representative in a November 2011 brief, Code 7805 has continued to provide that scars can be rated based on any limitation of function of the part affected. 38 C.F.R. § 4.118.

The evidence in this case does not show any scarring residual of the Veteran's shell fragment wounds of the bilateral thighs. No VA examiner or other physician has observed any residual scarring of the thighs and the Veteran stated that he "has never claimed any residual visible scarring." Diagnostic codes pertaining to scars are therefore inapplicable. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Id.

The Veteran contends that his shell fragment wound residuals should be evaluated as a muscle group injury. Regulations pertinent to the evaluation of muscle group injuries state that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a) (2011). A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each muscles damaged. 38 C.F.R. § 4.56(b) (2011). For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c) (2011).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d). The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling. Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight disability of muscles is described as a simple wound of muscle without debridement or infection. The service department records would demonstrate a superficial wound with brief treatment and return to duty. Healing would be shown as having been with good functional results. No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus. There would be no impairment of function or metallic fragments retained in muscle tissue. Id.

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment. The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury. The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound. Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted. Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests. Id.

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered. Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered. Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss. Id.

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered. Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile. Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area. Muscles do not swell and harden normally in contraction. Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function. Id.

Codes 5313 to 5318 of 38 C.F.R. § 4.73 provide the rating criteria for evaluation of injuries to the pelvic girdle and thigh. Pertinent to the Veteran's injury, Code 5313 is assigned for injuries of the posterior thigh group, Code 5314 is assigned for injuries of the anterior thigh group, and Code 5317 is assigned for the pelvic girdle muscles responsible for abduction of the thigh. Under each of the Codes, a non-compensable rating is assigned for a slight injury. 10 percent ratings are assigned under Codes 5313 and 5314 for moderate injury and a 20 percent rating is assigned for moderate injuries classified under Code 5317. 38 C.F.R. § 4.73.

Service treatment records state that the Veteran received shrapnel wounds to his left leg and buttocks in June 1969. The wounds were cleaned and he was directed to return to light duty. A May 1970 examination was normal and the Veteran reported no complaints of any skin or leg symptom. A February 1972 employment questionnaire reflects that the Veteran reported being able to sit and stand for long periods of time, walk and climb stairs frequently, and bend, stoop, and crouch frequently.

A VA examination was conducted in March 1973 in regard to a claim for service connection for other shrapnel wound residuals. The examination revealed a right knee scar above the patella and a depressed, pigmented, adherent scar on the mid-anterior aspect of the left leg. The examiner diagnosed the Veteran with residual fragment wound scars of the back, right knee, and left leg involving muscle groups II, XIV, and XII. Subsequently, the RO granted service connection for shell fragment wound scars of the back (muscle group II) and of the right knee (muscle group XIV) and scar of the left leg with involvement of muscle group XII.

Employment records dated July 1977, July 1980, and July 1983 show that the Veteran denied any leg deformity and indicated that he was fit for continued job duties.

In October 2001, the Veteran claimed entitlement to service connection for "retained shell fragments in thighs." Another VA examination was conducted in December 2001. The 2001 examiner did not visualize any leg scars above the knees and diagnosed the Veteran with shell fragment wounds to the left lower leg and right knee. X-rays taken in December 2001 revealed a small metallic foreign body inferior to the neck of the left femur. A March 2002 examiner noted that the Veteran reported receiving multiple punctuate injuries to his posterior thighs while in service. However, the examiner was unable to visualize any scars other than on the back and lower left leg. The Veteran complained of occasional thigh aches, but the examiner noted no evidence of any bone, artery, nerve, or muscle damage. The 2002 examiner diagnosed residual shell fragment wound to the right posterior chest, both thighs, right knee, and left tibia.

A January 2004 VA treatment note reflects that the Veteran complained of muscle pain in his right thigh. An accompanying x-ray of the hips revealed small metallic foreign bodies having the appearance of shell fragments in the left hip at the level with the 38 C.F.R. § 4.73. In June 2004, the Veteran wrote to VA and stated that he received in-service shell fragment wounds to the posterior bilateral thighs. He contended that the puncture wounds to his posterior thighs had healed without scarring, but he still experienced muscle pain, ache, fatigue, and weakness with prolonged activity or sitting.

Another VA examination was conducted in March 2004. The examiner stated that there was no scarring and no evidence of shrapnel wounds to the posterior thighs. The Veteran informed the examiner that he did not have any current symptoms. No posterior thigh scars can be visualized on July 2004 photographic evidence.

VA treatment notes dated in January 2005 reflect that the Veteran walked six (6) miles each day and experienced some gluteal soreness after walking. He was described as being status post shrapnel injury to both legs.

The Veteran wrote to VA in May 2008 and described his thigh disabilities. He stated that he experienced retained foreign bodies in his posterior thighs as well as pain in the posterior thighs and buttocks with activity. He reported experiencing the pain continuously since his discharge from service.

A June 2008 VA treatment note states that the Veteran reported that he continued to walk each day and had walked for three (3) hours that morning. A September 2008 note shows that the Veteran reported experiencing pain in the left gluteal region after walking.

In an April 2011 letter, the Veteran again contended that he experienced pain, tenderness, and muscle fatigue of the buttocks and posterior thighs due to retained shell fragments. Another VA examination was provided in July 2011. X-rays showed retained foreign bodies in both thighs, but the orthopedic examiner stated that there was no evidence of any muscle, bone, or joint damage associated with the wounds. The Veteran informed a July 2011 neurologic examiner that he experienced occasional pain in his posterior thighs after walking. The examiner noted no atrophy or deformity of the thigh muscles, normal sensory function, normal motor function, no limitation of motion, normal reflexes, and normal gait. The neurologic examiner diagnosed remote superficial shrapnel injuries, "which are not responsible for any clinical symptoms of significance." The examiner concluded that he could not state without conjecture that the retained shell fragments were responsible for the posterior thigh pain.

The Veteran wrote again to VA in September 2011. He again reported that his posterior thigh shell fragment wound residuals were manifested by pain, tenderness, fatigue, and weakness with prolonged activity.

The Veteran has never been observed to have any infection, scar, or muscle atrophy of the posterior thighs. However, x-rays reveal retained shell fragments in his posterior thigh muscles and he has contended that he experiences pain and fatigue with weakness in his posterior thighs after prolonged exercise. He is competent to report his symptoms ((Layno v. Brown, 6 Vet. App. 465 (1994)) and the Board finds his complaints credible. Barr, 21 Vet. App. at 308.

As noted above, a slight disability of muscles is a simple wound without debridement or infection and with service records showing brief treatment, return to duty, and healing with good functional results. No cardinal signs or symptoms of muscle disability would be shown, the scar would be minimal, and there would be no impairment of function or retained metallic fragments. Id. Although the Veteran's posterior thigh wounds required debriding and he retained metallic fragments, his treatment was brief, he returned to duty and healed, he experienced no scarring and no impairment of muscle function.

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a shrapnel fragment. The absence of residuals of debridement or of prolonged infection also reflects moderate injury. Moderate disability requires consistent complaints on record of a cardinal symptom of muscle wounds such as fatigue and fatigue-pain after moderate use and an effect on the particular functions controlled by the injured muscles. Evidence of moderate disability includes scars, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests. In the present case, the record shows complaints of pain and weakness with prolonged activity, no scars, no signs of muscle impairment, and no definite weakness in comparative tests. 

In summary, the evidence reflects that the Veteran experiences some symptoms of slight muscle disability and some symptoms of moderate muscle disability. Pursuant to 38 C.F.R. § 4.7, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. As the Veteran sustained injuries from shrapnel fragments that required debriding, has retained metallic fragments in his posterior thigh muscles, and complains of pain and fatigue with prolonged use, the Board finds that his disability more nearly approximates the criteria for a moderate disability rating. Moderate disability of the posterior thigh muscles warrants a 10 percent disability rating under Diagnostic Code 5313. As medical evidence reflects metallic fragments retained in each posterior thigh and the Veteran has reported fatigue/pain with activity on both the left and right sides, a 10 percent rating is granted for the shell fragment wound residuals of each thigh. The evidence does not reflect that different ratings are warranted for different time periods. Fenderson, 12 Vet. App. at 126-7.  

The Board has considered whether the Veteran may be eligible for a higher (moderately severe) disability evaluation, but here there is no evidence of prolonged infection, sloughing of soft parts, or intramuscular cicatrization. Further there is no evidence that the gunshot residuals rendered the Veteran unable to maintain his work requirements and no examiner has noted any loss of deep fascia. The Veteran's symptoms do not approximate the criteria for a moderately-severe muscle disability rating. The Veteran is more than adequately compensated for his level of disability by the assigned 10 percent disability ratings.

As the assignment of a particular Diagnostic Code is dependent on the facts of the case (Butts v Brown, 5 Vet. App. at 538), the Board also has reviewed other pertinent Diagnostic Codes that may entitle the Veteran to a higher rating. However, no other relevant Codes are more appropriate: Code 5314 applies to muscles of the anterior thigh and Code 5317 applies to the pelvic girdle muscle group - no examiner or physician has stated that the Veteran received shell fragment wounds to the anterior thigh or pelvic girdle muscles. Based on the relevant medical history and current diagnosis, evaluation under Diagnostic Code 5313 is most appropriate.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet. App. 242 (2008). However, the record does not reflect that the manifestations of the disability are in excess of those contemplated by the assigned rating. The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, 22 Vet. App. 111, 115 (2008). On this basis, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

An initial 10 percent rating for the residuals of shell fragment wounds to the right posterior thigh is granted.

An initial 10 percent rating for the residuals of shell fragment wounds to the left posterior thigh is granted.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


